Title: From John Quincy Adams to William Stephens Smith, 10 May 1803
From: Adams, John Quincy
To: Smith, William Stephens

With a list of debts due to the House of Bird, Savage and Bird, in New-York.Dear Sir.Boston 10. May. 1803.
The above is a list of debts, stated by the House of Bird, Savage and Bird, as due to them in New-York—If you can find among them enough to attach on a demand of mine for fifteen sixteen thousand dollars, I will thank you to have it done—If you can from your knowledge of the persons, let me know, what proportion of them promises to be good for any thing, I shall be grateful for the favour.
Truly your’s.
